UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2005 Date of reporting period: January 1, 2005December 31, 2005 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Report from Putnam Management In 2005, financial markets continued to respond to a global economy that was becoming more balanced and less dominated by the United States. Europe, Japan, China, India, and many emerging markets all contributed significantly to demand for goods and services, and spurred economic growth worldwide. The U.S. central bank (the Federal Reserve) maintained its tightening policy throughout the year, raising short-term interest rates consistently, while other central banks did not. As a result, U.S. interest rates became more attractive in a global context. This helped explain the surprising strength of the U.S. dollar versus other currencies, and created a tailwind for financial and monetary conditions outside the U.S. The asymmetry of monetary policies around the world reinforced the evolution toward a balanced global economy. In the United States, returns were modest. The S&P 500 index was up 4.91%, and the Russell 3000 index was up 6.12% for the twelve months ended December 31, 2005. U.S. bond market returns were likewise modest, and no particular sector offered standout performance. Foreign stock markets had very strong performance, even after factoring in the weakness of foreign currencies versus the U.S. dollar. Foreign bond markets outperformed U.S. bonds, as interest rates outside the U.S. were stable or falling. Within the emerging markets, both stocks and bonds offered very attractive returns. In summary, all asset classes had positive returns for the year, but investors with globally diversified portfolios were in the best position to reap the markets gains. EQUITIES * United States Domestic equity indexes produced single-digit returns for the year. This performance paled in comparison with most foreign equity markets, leaving the United States near the bottom of the leaderboard of equity market returns in 2005. In contrast to past years, investing styles seemed to have little impact on results, as growth and value stocks performed quite similarly in every capitalization range. Small capitalization stocks had been leading the market for an extended period, but mid-cap stocks edged ahead in 2005, and as 2006 began, Putnam Management believed that large-cap stocks were poised to move into a more dominant position. The real story was not about style or capitalization, but sectors.
